USA Zhimingde International Group Corporation 8-K Exhibit 16.1 July 11, 2013 Securities and Exchange Commission treet, N.E. Washington, DC20549 Commissioners: We have read the statements made by USA Zhimingde International Group Corporation under Item 4.01 of its Form 8-K dated July 7, 2013.We agree with the statements concerning our Firm in such Form 8-K; we are not in a position to agree or disagree with other statements of USA Zhimingde International Group Corporation contained therein. Very truly yours, /s/ Marcum llp Marcum llp
